
	

115 S1733 IS: Customers Not Cargo Act of 2017
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1733
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2017
			Mr. Van Hollen (for himself, Mr. Carper, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Secretary of Transportation to revise regulations relating to oversold flights to
			 prohibit the forcible removal of passengers from such flights, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Customers Not Cargo Act of 2017. 2.Prohibition on forcible removal of passengers from oversold flights (a)In general Not later than 180 days after the date of the enactment of this Act, the Secretary of Transportation shall revise the regulations under part 250 of title 14, Code of Federal Regulations—
 (1)to prohibit an air carrier from forcibly removing a passenger from an aircraft after boarding because the air carrier oversold the flight or to provide a passenger seat to an employee of the air carrier;
 (2)to establish standards for resolving oversales once an aircraft has been boarded through the provision of escalating incentives to passengers to encourage voluntary rebooking; and
 (3)to require an air carrier, to the extent practicable, to resolve issues related to overselling a flight before boarding the flight.
 (b)ExceptionsIn revising the regulations as required by subsection (a), the Secretary shall consider providing for exceptions to those regulations for—
 (1)a medical emergency; or (2)a circumstance that poses a threat to the safety of the flight.
				
